F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          APR 14 1999
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                            Clerk

 ARTHUR J. ABELL, JR.,

          Plaintiff - Appellant,
 v.
                                                         No. 98-2315
 BRUCE BABBITT, Secretary,                       (D.C. No. CIV-95-942-JC)
 Department of the Interior and                   (District of New Mexico)
 ROGER KENNEDY, Director,
 National Park Service,

          Defendants - Appellees.


                             ORDER AND JUDGMENT          *




Before BRORBY , EBEL and LUCERO , Circuit Judges.



      Arthur J. Abell, Jr., pro se, appeals the district court’s grant of summary

judgment for defendant the National Park Service (“NPS”) on his claims under

the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-634,

and Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-



      *
       The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
2000e-17. Abell also argues that the district court erred by allowing six separate

attorneys to withdraw as his counsel and by denying his motion to extend the

deadline for discovery. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

                                            I

      In 1991 and 1992, Abell filed grievances with NPS against four of his

supervisors for failure to evaluate his performance and offer him a permanent

promotion. His relationship with his supervisors subsequently deteriorated,

leading to his suspension for five days in November 1992. Abell then filed two

Equal Employment Opportunity (“EEO”) grievances in January 1993, alleging

discrimination based on age and race.

      After he received a second suspension in February 1993 and notification

from NPS that he would be terminated in May 1993, Abell filed another EEO

complaint in May 1993, alleging that his imminent termination was in retaliation

for his previous complaints. He was terminated a month later. Abell then filed

suit in district court in 1995 alleging violations of the ADEA and Title VII.

                                           II

      Even construed liberally, as we must do with pro se litigants,   see Hughes v.

Rowe , 449 U.S. 5, 9-10 (1980), Abell’s brief provides neither a legal nor factual

basis for reversing the district court’s grant of summary judgment to NPS. He


                                           -2-
identifies no evidence in the record to show that employees who were either

younger or of a different race or sex received favorable treatment from his

employer. See Beaird v. Seagate Tech. Inc.         , 145 F.3d 1159, 1165 (10th Cir.),

cert. denied , 119 S. CT. 617 (1998) (citing       Ingels v. Thiokol Corp. , 42 F.3d 616,

621 (10th Cir. 1994)) (holding that plaintiff in discrimination case can show

employer’s intent to discriminate against member of protected class through

circumstantial evidence of less favorable treatment).

      Furthermore, the district court correctly found that even if Abell had

established a prima facie case of age, sex, or race discrimination, he failed to

rebut appellees’ evidence of legitimate, nondiscriminatory reasons for their

actions. See Randle v. City of Aurora , 69 F.3d 441, 451 (10th Cir. 1995).

Because we agree with the district court’s findings and reasoning, and because

appellant gives us no reason to hold otherwise, we affirm the dismissal of his

ADEA and Title VII claims of age, sex, and race discrimination.

      The district court also summarily dismissed Abell’s Title VII retaliation

claim because he neither presented direct evidence that his suspension and

termination in 1993   1
                          were in retaliation for his protected opposition to Title VII



      1
        The district court found that Abell did not allege age, sex, or race
discrimination allegations in any of his pre-1993 grievances. Therefore, the court
concluded, only those adverse employment actions occurring on or after his
initial EEO complaint on January 29, 1993, were relevant under Title VII.

                                             -3-
discrimination or participation in a Title VII proceeding, nor established an

inference of retaliation.   Abell did show that NPS terminated him one month after

he filed his EEO complaint alleging discrimination. “We have recognized that

protected conduct closely followed by adverse action may justify an inference of

retaliatory motive.”    Marx v. Schnuck Markets, Inc., 76 F.3d 324, 329 (10th Cir.

1996) . But we have also said that where discipline had begun prior to protected

action, further disciplinary action “simply completed the disciplinary process

already set in motion,” and does not necessarily lead to an inference of retaliatory

motive. Morgan v. Hilti, Inc., 108 F.3d 1319, 1324 (10th Cir. 1997). In rejecting

Abell’s retaliation claim, the district court found that his termination was a

culmination of disciplinary actions that NPS had initiated against him before his

initial EEO filing. Because Abell again fails to challenge the district court’s

careful findings and reasoning, we affirm.

                                          III

       Appellant argues that the district court abused its discretion in allowing six

successive attorneys to withdraw from representing him. “The grant or denial of

an attorney’s motion to withdraw in a civil case is a matter addressed to the

discretion of the trial court and will be reversed on appeal only when the trial

court has abused its discretion.”   Washington v. Sherwin Real Estate, Inc.   , 694

F.2d 1081, 1087 (7th Cir. 1982). The record before us shows that in seeking to


                                          -4-
withdraw, at least three of appellant’s former attorneys cited either irreconcilable

differences with their client or their inability to advance his claims against NPS

in good faith. Their withdrawal caused delays that affected both parties as well

as the court. Other than his generalized complaints of prejudice, Abell fails to

provide any evidence or make any legal argument to support his claim that the

district court abused its discretion in allowing counsel to withdraw their

representation.

      We review the denial of appellant’s motions to compel discovery and

extend the discovery deadline for abuse of discretion.   See GWN Petroleum Corp.

v. OK-TEX Oil & Gas, Inc. , 998 F.2d 853, 858 (10th Cir. 1993). The record

shows that both Abell and NPS complained to the district court that the opposing

side was delaying the discovery process. Abell makes generalized claims of

prejudice that we conclude are without merit. He also argues that NPS should

have provided him with twenty affidavits from its employees that NPS attached

to its motion for summary judgment. These affidavits are not part of the

discovery process, and are protected by the attorney-client and attorney work

product privileges. Moreover, Abell fails to explain why he could not depose

these witnesses himself. Having reviewed the record, we conclude that the

district court did not abuse its discretion in denying Abell’s discovery request.

                                           IV


                                           -5-
For these reasons, we AFFIRM.

The mandate shall issue forthwith.

                               ENTERED FOR THE COURT



                               Carlos F. Lucero
                               Circuit Judge




                                -6-